Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 6, 2021 has been entered. 
This action is a Non-Final action on the merits in response to the application filed on 05/06/2021.
Claims 1, 5, 6 and 9 have been amended. Claims 3, 4 and 7 have been deleted. Claims 1, 2, 5, 6 and 8-10 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s arguments have been considered.
In the remarks Applicant argues, "Such claimed inventions are neither abstract nor 
	Examiner respectfully disagrees. The limitations encompass Certain Methods of Organizing Activity related to commercial interactions including marketing and sales behavior. Claim 1 recites generating a sequence of URLs of pages of the online site accessed by each users and listed in a temporal sequence, creating a probability model of purchase results of the users based on the sequence of URLs, calculating a purchase probability of a user, generating a purchase intention of the user and generating demand forecast data. For instance generating a sequence of URLs and creating a probability model deals with analyzing and manipulating collected user interaction/purchase data. The steps of generating demand forecasts is based on user information and the purchase intentions of multiple users (e.g. behavior) which involves data analysis and mathematical operations to obtain the forecast. Accordingly, the claim recites an abstract idea of Certain Methods of Organizing Human Activity. The claim also encompasses Mental Processes related to observations and evaluations. For instances generating a sequence of URLs, creating a probability model of purchase results involve observing and evaluating data which could reasonably be performed in the human mind or using a pen and paper.

Applicant argues, " The recitation of generating the sequence of URLs accessed by multiple users, creating a probability model based on such sequence, and comparing the probability model with a particular user’s sequence of URLs to generate a purchase intention of the particular user is directed to a practical application because the claim not 
	The judicial exceptions are not integrated into a practical application. The claims recite the additional elements of a server and memory for detecting in real time respective purchase intentions, collecting respective pieces of behavior data, generating a sequence of URLs of pages of the online site, creating a probability model of purchase results, etc. The limitations recite generic computer components (i.e. server including a processor and a memory) recited at a high level of generality as performing generic computer functions that amount to no more than mere instructions to apply the exception using a generic computer component. For instance, the step of detecting respective purchase intentions is data gathering concepts. The step of generating a sequence of URLs involves data analysis and manipulation by ordering the URLs. The step of creating a probability model of purchase results involve mathematical operations. The step of generating demand forecast data based on pieces of user information and purchase intentions involves analyzing data and performing mathematical operations. The step of generating and providing marketing management data also involves analyzing and performing mathematical calculations. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the 

Applicant argues in view of Berkheimer the limitations,”...add a specific limitation or combination of limitations that are not well-understood, routine, and conventional. These limitations are related to the specific improvement of predicting purchase intention of a user in real time. Hence, the additional element amounts to substantially or significantly more than merely the alleged abstract idea." (pgs. 8-9)
	Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server including a processor and memory to perform the detecting respective purchase intentions, generating a sequence, creating a probability model, generating demand forecast data and generating and providing marketing management data steps amounts to no more than mere instructions to apply the exception using a generic computer component. The Specification describes the system or device as all kinds of apparatus, devices and machines for processing data including programmable processor and a computer (see ¶0243), which describes generic computer components. The step of generating a sequence of URLs in a temporal sequence and manipulating data and generating marketing management data for organizing multiple items is collecting, analyzing similar to Intellectual Ventures and is considered post-solution activity ( MPEP 2106.05(g)). Further, Lyren discloses a generic computer electronic device including a CRM/ memory, a display and a processing unit (see 0151). For these reasons, there is no inventive concept. The claims are not patent eligible.


Claim Objections
Claims 1 and 9 are objected to for the following informalities. Claim 1 recites, “ detecting,….respective purchase intentions [by] accessing an online site by:”  There is a grammatical issue. Claim 9 is objected to under the same rationale. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
There is insufficient antecedent basis for the following claims. Appropriate correction is required.
Claim 1 recites “ the users” at line 8. Is this the same as “multiple users” in line 5?
Claim 1 recites “the user information” at lines 3-4.  Is this the same as “pieces of respective user information?
Claim 9 is rejected based on the same rationale. Claims 2, 5, 6, 8 and 10 are rejected based on their dependency on Claims 1 and 9.
Claim 5 recites “the acquired information about respective [the] destinations” at line 7.
Claim 6 recites “the respective items” at line 2. 
Claim 8 recites “ respective items…respective regions” at line 4.

Claim 1 recites, “ generating demand forecast data, in which items and regions are taken into consideration…” at line 15-16. It is unclear as to how the items and regions are utilized to generate demand forecasting. For purposes of examination Examiner interprets the limitation as item and region information is extracted from user information. Claim 9 


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites generating a sequence of URLs of pages of the online site accessed by each users and listed in a temporal sequence, creating a probability model of purchase results of the users based on the sequence of URLs, calculating a purchase probability of a user by comparing the purchase probability model with the user’s sequence of URLs, generating a purchase intention of the user based on the calculated purchase probability and generating demand forecast data. The limitations under the broadest reasonable interpretation covers Methods of Organizing Human Activities related to commercial interactions including marketing or sales activities or behaviors, but for the recitation of generic computer components (e.g. server including a memory and processor). For instance generating demand forecasts is based on user information and the purchase intentions of multiple users which involves data analysis and mathematical operations to obtain the forecast. Accordingly, the claim recites an abstract idea of Certain Methods of 
The claim also encompasses Mental Processes related to observations and evaluations. For instances generating a sequence of URLs, creating a probability model of purchase results involve observing and evaluating data which could reasonably be performed in the human mind or using a pen and paper.
Independent Claim 9 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to purchase intention profiles, Claim 5 is directed to generating demand forecast data, Claim 6 is directed to calculating purchase probabilities, Claim 8 is directed to purchase probability data generated based on pieces of forecast data, and Claim 10 is directed to purchase intention profiles. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of detecting in real time respective purchase intentions, generating a sequence of URLs of pages of the online site, creating a probability model of purchase results, generating a demand forecasts and generating marketing management data. Claim 9 recites a server, a memory for performing the detecting in real time respective purchase intentions, collecting respective pieces of behavior data,  generating a sequence of URLs of pages of the online site, creating a probability model of purchase results, calculating a purchase probability, generating a purchases intention and generating a demand forecasts. The limitations recite generic computer components (i.e. server including a processor and a memory) recited at a high level of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of  using a server including a processor and memory  to perform the detecting respective purchase intentions , generating demand forecast data and generating and providing marketing management data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.



Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Xiao et al. (US 2012/0036037) discloses determining a plurality of purchase peak probabilities based on a sequence of user behavior on an online site.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683